Terral, J.,
'delivered the opinion of the court.
Graham, being the owner of the Jarnigan place, on the Mississippi river, proposed, through the Williamson Land Investment Company of Memphis, to sell the same. The nature and general terms of the contract, denominated “Kent Contract and Option to Purchase,” seem to have been commonly known in the neighborhood of the Jarnigan place, where appellant lived. In December, 1899, Harriett Sutton wrote to the Williamson Company that she wished to purchase forty or eighty acres of said Jarnigan plantation, which was quite a large one, pointing it out, in a general way, as being on the “Terrene side of the *640levee,” and inquired the specific terms of lease and purchase of said quantity of land, partly in wood, and partly opened for cultivation. After some ineffectual correspondence, she inquired the terms upon which she could get the S. E. \ of section 29, township 24, range 8 W., whose location she seemed to think might suit her. Thereupon, Williamson sent to Sutton a contract in blank for her signature for the S. E. of said section 29, which contract recited said quarter section to contain eighty acres. Sutton made some objection to signing the contract, which described the parcel of land as containing eighty acres, because she said the government survey showed it to contain but sixty-three acres. The form of contract forwarded to Sutton for her signature provided for the lease of said parcel of land, as containing eighty acres, from the 1st day of January, 1900, to the 1st day of November, 1904 — a period of nearly five years — and stipulated for a rent to be paid as follows: Eor 1900, $100 cash, and $203.85 on the 1st of November, 1900; for the remaining four years, $203.85 each year, payable on the 1st of November thereof — to which several sums as rent was to be added each year a sum of money equal to the taxes and the premium on the insurance on the buildings to be put upon the property; and, said lease having been fully accomplished, it was in said contract further stipulated that Sutton should.receive a deed of conveyance of said land in consideration of five other and further payments of like amounts as those already paid as rents, secured by a vendor’s lien therefor. Early in the negotiation Harriett ■ Sutton forwarded to Williamson $100, the cash payment of that much of the first year’s rent; and some time in the month of May she entered into the possession of the open land (some ten or fifteen acres), and. cultivated the same for the year 1900. The difference of view between Williamson and Sutton as to the quantity of land in the S. E. J of section 29 was never adjusted; nor was the contract for the five-year lease, with option to purchase said tract of land, ever signed by Harriett Sutton *641or by Williamson, or by his principal, Graham. In this condition of affairs between the parties the matter rested until October, when Graham sued out a distress warrant for $203.85, the remainder of the rent claimed for that year. The officer seized four bales of cotton of appellant, which seems to be the entire crop of the premises. She replevied the same, returnable to the circuit court of Bolivar county, where, by the direction of the court, a verdict was rendered for the defendant. From that judgment she appeals.
We think the peremptory instruction was erroneously given. Sutton wished to lease a tract of land for five years, with an option to purchase it; the whole to be one entire contract. The contract involved the expectation of both parties that the woodland should be opened up and put into cultivation, to meet these large payments as rent. There were not many acres of open land upon the tract when Sutton took possession of it, and the $303.85 rent for the first year was largely in excess of any reasonable rent for the first year, unless it was expected to equalize it by the four succeeding years of the lease, with option to purchase. The scheme to lease the tract of land (largely woodland) for five years, with an option of purchase, involved the idea of opening the woodland to cultivation and of making it capable of supporting the large rents to be paid, which themselves were based upon the stipulation of its purchase contained in the same contract. There was no -renting of the place for a single year. The contract was a lease of five years, with option to purchase. The whole was a single contract. The five-year lease was a necessary part not only of the contract of lease, but of that portion of it relating to the purchase. If each year’s lease had formed a severable part of the contract, the peremptory instruction would have been correct; but there is no more ground here to say that a contract for the lease of said land for 1900 was entered into than there is to say that a lease for 1901, 1902, 1903, or 1904 was entered into; for, if good for 1900, it is good for subsequent years, and vice versa; and *642such.'contention would be absurd. Where, as here, the agreement has fallen through, the measure of damages is the true value of the premises. Tayl., Landl.& T., sec. 650; Tomlinson v. Day, 6 E. C. L., 315; Warner v. Hale, 65 Ill., 395; Capper v. Sibley, 65 Ia., 254 (23 N. W., 153); Whipple v. Parker, 29 Mich., 369; Ragsdale v. Lander, 80 Ky., 62.

Reversed and remanded.